DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, line 1, “The method of claim 1” should change to --The method of claim 10--.
Appropriate correction is required.
	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
Claim 10:
Step 1: Do this claim fall within a statutory category? YES. The claim recites a series of steps and, therefore, is a process. 
Step 2A prong one: Does the steps of rotating, emitting, determining, identifying, recording, and comparing fall within these grouping: Mathematical Concepts, Mental Processes, Certain Methods of Organizing Human Activity? YES -The steps of rotating, emitting, determining, identifying, recording, and comparing is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the citation of generic computer components, fall within grouping of Mental Processes. Thus, the claim recites Mental Processes. 
Step 2A prong two: Are there additional element(s) or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? Yes. The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
Step 2B: Claim provides an Inventive Concept? No.
As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.
The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
Step 2B = No, the claim does not provide an inventive concept (significantly more than the abstract idea). The claim is ineligible.
Dependent claims 11-17 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea, as detailed below: there is no additional element(s) in the dependent claims that impose any meaningful limits on practicing the abstract idea.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 8-10, 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vollrath et al. (US 2015/0109419 A1) in view of Ioannou et al. (US 6,804,380).
Regarding claim 1, Vollrath et al. disclose a three-dimensional (3D) measuring device (a 3D coordinate measurement device)(Abstract, Fig.3-6, para. [0027]-[0028]) comprising: 
a processor system including a processor (para. [0010]); 
a housing (para. [0035]: Shells 50, 52 are coupled to the walls 46, 48 and cover the components of the laser scanner 20. In the exemplary embodiment, the shells 50, 52 are made from a plastic material, such as polycarbonate or polyethylene for example. The shells 50, 52 cooperate with the walls 46, 48 to form a housing for the laser scanner 20); 
a 3D scanner (a laser scanner 20) disposed within the housing and operably coupled to the processor system, the 3D scanner having a light source (para. [0031]: Triangulation-based methods involve projecting light from a light source along a particular direction and then intercepting the light on a camera pixel along a particular direction), 
a beam steering unit (26)(para. [0041]: the light emitter 28 is reflected off a fixed mirror 116, and travels to dichroic beam-splitter 118 that reflects the light 117 from the light emitter 28 onto the rotary mirror 26), 
a first angle measuring device, a second angle measuring device (para. [0006]: The beam steering mechanism includes a first motor that steers the beam of light about a first axis by a first angle that is measured by a first angular encoder (or other angle transducer). The beam steering mechanism also includes a second motor that steers the beam of light about a second axis by a second angle that is measured by a second angular encoder (or other angle transducer)),
and a light receiver (36), the beam steering unit (26) cooperating with the light source and light receiver (36) to define a scan area (para. [0004]: A laser scanner optically scans and measures objects in a volume around the scanner through the acquisition of data points representing object surfaces within the volume. Such data points are obtained by transmitting a beam of light onto the objects and collecting the reflected or scattered light to determine the distance, two-angles (i.e., an azimuth and a zenith angle), and optionally a gray-scale value. This raw scan data is collected, stored and sent to a processor or processors to generate a 3D image representing the scanned area or object), 
the light source and the light receiver (36) (see Fig.3) configured to cooperate with the processor system (controller 38) to determine locations a plurality of points in the scan area (see par. [0030]: The controller 38 determines, for a multitude of measuring points X, a corresponding number of distances d between the laser scanner 20 and the points X on object 34. The distance to a particular point X is determined based at least in part on the speed of light in air through which electromagnetic radiation propagates from the device to the object point X); 
Vollrath et al. fail to disclose wherein the processor is configured to: 
identify potential sphere center points in the scan area by processing points identified in a single scan line; record locations of potential sphere center points; and compare some or all of the recorded locations to one another to select a sphere center point.
Ioannou et al. teach the processor (computer 118) is configured to: identify potential sphere center points (132) in the scan area (112) by processing points identified in a single scan line (116); record locations of potential sphere center points (132); and compare some or all of the recorded locations to one another to select a sphere center point  (e.g.  Fig.1, Col.6, line 43-Col.7, line 52, Col.8, lines 14-64).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ioannou et al. with the teaching of Vollrath et al.  in order to provide an apparatus and method are described for acquiring tie-point target locations on a structure that eliminates the need for the user to manually identify features that can be used to register multiple scenes so that they share a single coordinate system (Ioannou et al., abstract).
Regarding claim 10, Vollrath et al. disclose a method of scanning a scan area with a three-dimensional (3D) measuring device (a 3D coordinate measurement device)(Abstract, Fig.1-3, para. [0027]-[0029]) comprising: 
rotating the 3D scanner about a first axis (para. [0028: The measuring head 22 is mounted on the base 24 such that the laser scanner 20 may be rotated about a vertical axis 23), the 3D scanner having a light source (para. [0031]: Triangulation-based methods involve projecting light from a light source along a particular direction and then intercepting the light on a camera pixel along a particular direction), a light receiver (36) and a photogrammetry camera  (para. [0041]: camera 112); emitting a plurality of light beams (30) from the light source and receiving with the light receiver (36) a plurality of reflected light beams from an object surface (34) within the scan area (para. [0029]); determining, with a processor system, 3D coordinates of a first collection of points on the object surface within a scan area based at least in part on the plurality of light beams and the plurality of reflected light beams (Fig.2, para. [0033]).
Vollrath et al. fail to disclose identifying potential sphere center points in the scan area by processing points identified in a single scan line; recording locations of potential sphere center points; and comparing some or all of the recorded locations to one another to select a sphere center point.
Ioannou et al. teach the processor (computer 118) is configured to: identify potential sphere center points (132) in the scan area (112) by processing points identified in a single scan line (116); record locations of potential sphere center points (132); and compare some or all of the recorded locations to one another to select a sphere center point  (e.g.  Fig.1, Col.6, line 43-Col.7, line 52, Col.8, lines 14-64).
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Ioannou et al. with the teaching of Vollrath et al.  in order to provide an apparatus and method are described for acquiring tie-point target locations on a structure that eliminates the need for the user to manually identify features that can be used to register multiple scenes so that they share a single coordinate system (Ioannou et al., abstract).
Regarding claim 7, Vollrath et al. disclose a display device (40) (see Fig.1, para. [0034]).
Regarding claims 8 and 16, Ioannou et al. disclose the processor is configured to indicate if some or all of a detected number of sphere targets matches a number of sphere targets in the scan area (e.g. Col.2, lines 6-25).
Regarding claims 9 and 17, Ioannou et al. disclose the processor is configured to display an image of the scan (e.g. Figs.1-2, Col.4, lines 11-17: computer 114 includes a display system 126 that is connected to CPU 122. Display system 126 displays images to the user which are necessary for the user to interact with the program) indicating locations of detected sphere targets (132) (see Figs.1-3, Col.4, lines 18-42).
Allowable Subject Matter
Claims 2-6  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 11-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claims 2 and 11, none of the prior art of record teaches or suggests wherein the processor is configured to identify potential sphere center points by defining a moving window that moves along a scan line and, for each point in a middle of the moving window, determining if the point is sphere center point. It is these limitations as they are claimed in the combination with other limitations of claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN H LE whose telephone number is (571)272-2275.  The examiner can normally be reached on Monday-Friday from 7:00am – 3:30pm Eastern Time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John E. Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN H LE/Primary Examiner, Art Unit 2862